Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180103252 A1-Hsieh, in view of US 20190124339 A1-Young.
Regarding claim 1, Hsieh discloses a method for video decoding in a decoder (Fig. 10, Fig. 1), comprising:
decoding coding information of a block to be reconstructed from a coded video bitstream ([0060], wherein decode syntax elements), the coding information indicating intra prediction information for the block ([0060], wherein decoder may use a signaled prediction mode, intra prediction; [0193], syntax elements such as intra mode indicators; [0199], wherein information indicating the selected intra prediction mode); and for the block coded with a directional mode ([0060], wherein decoder may use a signaled prediction mode, intra prediction; [0167], wherein directional intra prediction modes are intra prediction modes),
determining the directional mode based on a nominal mode and an angular offset ([0167], wherein directional modes. Fig 5b shows multiple nominal modes with angular offsets. Nominal modes are nothing more than angles of a prediction mode as described in publication specification [0106] of applicant’s specification. If there are angles, there will be an angle offset with respect to another angle as shown in fig. 5b of prior art), the coding information indicating the nominal mode and the angular offset ([0038], wherein syntax includes elements that describe characteristics of blocks. Nominal modes and angular offsets are characteristics of a block; [0193], wherein other such syntax information)
determining a non-separable transform for the block based on the nominal mode ([0167], wherein there are 33 non-separable transform  matrices for directional modes),
and
reconstructing the block based on the directional mode and the non-separable transform ([0216], reconstructing the block)
While Hsieh implicitly discloses determining the directional mode based on a nominal mode and an angular offset, Young explicitly discloses determining the directional mode based on a nominal mode and an angular offset (According to instant applicant’s specification, publication [0148], wherein directional mode can be determined based on the prediction angle. [0106] discloses that the prediction angle is based on nominal angle (nominal mode) and angular offset. Thus the directional mode is based on nominal mode and angular offset. In addition, [0148] discloses that the prediction angle is equal to the sum of the nominal angle and the angular offset.  the coding information indicating the nominal mode and the angular offset ([0104], wherein indicator of the base directional mode (nominal mode); code a value (indicator) for the delta angle ( angular offset).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hsieh to disclose determining the directional mode based on a nominal mode and an angular offset as taught by Young, to improve video compression ([0029], Young).
Regarding claim 2, Hsieh discloses the method of claim 1, wherein the determining the non-separable transform further comprises: determining a transform set mode that is associated with the nominal mode ([0165], mode dependent non-separable transform), the transform set mode indicating a set of one or more non-separable transforms that includes the non-separable transform ([0167], wherein there are 33 non-separable transform matrices for directional modes; each of the transform set includes 3 transform matrices).
Regarding claim 3, Hsieh discloses the method of claim 2, wherein the coding information further indicates a non-separable transform index([0167], transform set index; [0168], MDnsst index); and the reconstructing the block further includes: determining the non-separable transform in the set of one or more non-separable transforms based on the non-separable transform index ([0168], MDNSST index indicates transform from a set being applied); and reconstructing the block based on the directional mode and the non-separable transform ([0216], reconstructing the block).
Regarding claim 4, Hsieh discloses the method of claim 3, wherein the non-separable transform is a non-separable secondary transform ([0168], non-separable secondary transform).
Regarding claim 5, Hsieh discloses the method of claim 4, wherein the non-separable secondary transform does not apply to at least one of a PAETH mode and a recursive filtering mode ([0167], wherein there are only 3 non-directional modes listed and Paeth is not one of them. Therefore, it is interpreted as Non-separable transform not being applied to the Paeth).
Regarding claim 6, Hsieh discloses the method of claim 4, wherein the reconstructing the block based on the directional mode and the non-separable secondary transform further comprises: applying the non-separable secondary transform only to first N transform coefficients along a scanning order used for entropy coding the first transform coefficients of the block ([0166], he non-separable transform is calculated as =T, where is a 16.times.1 transform coefficient vector, and T is a 16.times.16 transform matrix.  The 16.times.1 transform coefficient vector is subsequently re-organized as a 4.times.4 block using the scanning order for block X (e.g., horizontal, vertical or diagonal).  The coefficients with smaller indexes are placed with the smaller index in the 4.times.4 coefficient block). 
Regarding claim 8, Hsieh discloses the method of claim 4, wherein a horizontal transform and a vertical transform in a primary transform for the block are included in a subset of a set of line graph transforms ([0182], wherein primary transform apply horizontal and vertical transform).
Regarding claim 9, Hsieh discloses the method of claim 4, wherein the block includes first transform coefficients obtained with the non-separable secondary transform and second transform coefficients obtained without the non-separable secondary transform; and the reconstructing the block further includes entropy decoding the first transform coefficients and the second transform coefficients separately ([0086], wherein applying both separable and non-separable transforms).
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12, wherein circuitry (Hsieh, [0039]).
Regarding claim 13, analyses are analogous to those presented for claim 2 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 3 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 4 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 6 and are applicable for claim 16.
Regarding claim 18, analyses are analogous to those presented for claim 8 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 9 and are applicable for claim 19.
Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over US 20180103252 A1-Hsieh, in view of US 20190124339 A1-Young, in further view of US 20130182773 A1-Seregin et al (Hereinafter referred to as “Seregin”).
Regarding claim 7, Hsieh discloses the method of claim 4, wherein the reconstructing the block based on the directional mode and the non-separable secondary transform further comprises: applying the non-separable secondary transform only to first transform coefficients in the block (see claim 4),
Hsieh and Young fail to disclose each of the first transform coefficients having a coordinate (x, y) and a sum of the respective x and y coordinates being less than a threshold value.
However, in the same field of endeavor, Seregin discloses each of the first transform coefficients having a coordinate (x, y) and a sum of the respective x and y coordinates being less than a threshold value ([0074], wherein if the sum of x and y is less than a threshold).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hsieh and Young to disclose each of the first transform coefficients having a coordinate (x, y) and a sum of the respective x and y coordinates being less than a threshold value as taught by Seregin, to improve video quality ([0118], Seregin).
Regarding claim 17, analyses are analogous to those presented for claim 7 and are applicable for claim 17
Claims 10-11, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180103252 A1-Hsieh, in view of US 20190124339 A1-Young, in further view of US 20190335199 A1-Joshi et al (Hereinafter referred to as “Joshi”).
Regarding claim 10, Hsieh in view of Young discloses the method of claim 1, wherein non-directional modes include, a SMOOTH mode, a SMOOTH_V mode, a SMOOTH_H mode, recursive filtering modes, and a chroma from luma (CfL) mode, the SMOOTH mode, the SMOOTH_V mode, and the SMOOTH_H mode being based on averaging of neighboring samples of the block (Hsieh discloses in [0167], luma/chroma mode; Young discloses [0086], all of the smooth modes), and for the block coded with one of the non-directional modes, determining a set of one or more non-separable transforms associated with the one of the non-directional modes, one of (a) at least another one of the non-directional modes and (b) a nominal mode being associated with the set of one or more non-separable transforms, determining a non-separable transform in the set of one or more non-separable transforms based on a non-separable transform index indicated by the coding information (Hsieh discloses in [0167-0168], and reconstructing the block based on the non-directional mode and the non-separable transform ([0216], reconstructing the block).
Hsieh and Young fail to disclose non-directional modes include a DC mode, a PAETH mode, a SMOOTH mode, a SMOOTH_V mode, a SMOOTH_H mode, recursive filtering modes, and a chroma from luma (CfL) mode, the DC mode, the PAETH mode, the SMOOTH mode, the SMOOTH_V mode, and the SMOOTH_H mode being based on averaging of neighboring samples of the block
However, in the same field of endeavor, Joshi discloses non-directional modes include a DC mode, a PAETH mode, a SMOOTH mode, a SMOOTH_V mode, a SMOOTH_H mode, recursive filtering modes, and a chroma from luma (CfL) mode, the DC mode, the PAETH mode, the SMOOTH mode, the SMOOTH_V mode, and the SMOOTH_H mode being based on averaging of neighboring samples of the block ([0052], and table 2)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hsieh and Young to disclose non-directional modes include a DC mode, a PAETH mode, a SMOOTH mode, a SMOOTH_V mode, a SMOOTH_H mode, recursive filtering modes, and a chroma from luma (CfL) mode, the DC mode, the PAETH mode, the SMOOTH mode, the SMOOTH_V mode, and the SMOOTH_H mode being based on averaging of neighboring samples of the block as taught by Joshi, to improve coding efficiency ([0019], Joshi).
Regarding claim 11, Joshi discloses the method of claim 10, wherein the one of the non-directional modes and the one of the at least another one of the non-directional modes and the nominal mode include one of (a) the recursive filtering modes and one of the DC mode and the SMOOTH mode, (b) the SMOOTH mode, the SMOOTH_H mode, and the SMOOTH_V mode , (c) the SMOOTH mode, the SMOOTH_H mode, the SMOOTH_V mode, and the PAETH mode, (d) the recursive filtering modes, the SMOOTH mode, and the PAETH mode, (e) a vertical mode for the nominal mode and the SMOOTH_V mode, (f) a horizontal mode for the nominal mode and the SMOOTH_H mode, and (v) the CfL mode and one of the DC mode, the SMOOTH mode, and the PAETH mode ([0052], and table 2. Motivation is same as for claim 10).
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20.
Regarding claim 21, analyses are analogous to those presented for claim 11 and are applicable for claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487